                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS



DAMARIS  JUSTINIANO,   as  the
Personal Representative of the
Estate of WILFREDO JUSTINIANO,
JR.,                                         No. 15-cv-11587-DLC

                      Plaintiff,

                         v.

STEPHEN WALKER      and TIMOTHY P.
ALBEN,

                      Defendants.



             ORDER ON PLAINTIFF’S MOTION TO VACATE JUDGMENT

CABELL, U.S.M.J.

  I.     INTRODUCTION

       This court previously entered judgment in favor of defendant

Trooper Stephen Walker after granting his motion for summary

judgment.     (D. 90. 92).    The plaintiff moves to vacate the judgment

on the ground of newly discovered evidence.            (D. 97).    For the

reasons explained below, the motion is denied.

  II.    RELEVANT BACKGROUND

       Following   the    unfortunate    fatal    shooting    of   Wilfredo

Justiniano by defendant Massachusetts State Trooper Stephen Walker

during   a    roadside    incident,   Damaris    Justiniano   as   personal

representative of his estate brought suit against Trooper Walker,
Walker’s superior Colonel Timothy Alben and, in a separate state

court action, the Massachusetts State Police.               As it concerns

Trooper Walker and this matter, the plaintiff’s principal claim

was that Trooper Walker violated Justiniano’s Fourth Amendment

right to be free from the use of excessive force.

      Walker moved for summary judgment on the ground that he acted

reasonably and would regardless be entitled to qualified immunity.

In considering the motion, the court relied upon evidence from

civilian observers, but also relied upon uncorroborated evidence

from Trooper Walker that Justiniano wielded a pen as a weapon and

made threatening statements to Trooper Walker. 1           The court found

based on the entire record that the defendant acted reasonably

under the circumstances and therefore did not use excessive force.

The court found further that Trooper Walker would enjoy qualified

immunity even if his actions were excessive because it would not

have been clear to a reasonable officer in his position that his

actions    were   unlawful.      The   court    accordingly    granted    the

defendant’s motion for summary judgment.

      Justiniano timely appealed to the First Circuit Court of

Appeals.   Well into the appellate process, however, after briefing

and oral argument, the plaintiff moved pursuant to Fed. R. Civ. P.


1
 Although no witness testified to seeing Justiniano wielding a pen, a pen was
found at the scene. Also, while civilian witnesses saw Justiniano and Walker
talking, none of them could hear what was being said.
                                       2
60 to have this court set aside its judgment on the ground of newly

discovered    evidence,     namely   evidence     from    Trooper   Walker’s

personnel file tending to suggest that he has on prior occasions

been untruthful when faced with discipline procedures arising from

incidents of misconduct.       (D. 97).

      This court denied the motion on the ground that the court

lacked subject matter jurisdiction to act where the case was

pending on appeal.      (D. 100).    The plaintiff appealed that ruling

as well and the Court of Appeals in response vacated this court’s

denial, and remanded the matter with instructions to construe the

plaintiff’s motion as one under Fed. R. Civ. P. 62.1, which inter

alia would permit the court to deny the motion or alternatively

indicate whether it would grant the motion.           (D. 106).

      With respect to the substance of the pending motion, the

plaintiff asserts that she discovered new material evidence in

connection with a separate but factually related matter pending in

the   Massachusetts    state    superior    court.       See   Justiniano   v.

Department of State Police, No. 1684CV00399 (Mass. Super. Ct.

Suffolk Co. filed Feb. 5, 2016).2           (For reference, the present

federal action was commenced almost a year earlier than the state

court action, on April 14, 2015).          Of relevance here, and as the


2 The plaintiff also filed a medical malpractice action against the physicians
who treated Justiniano after he was shot. This case was eventually
consolidated with the State Police case.
                                      3
parties acknowledged at the hearing on the present motion, the

parties had agreed that four or five depositions, including that

of Trooper Walker, would be cross-noticed.              Trooper Walker was

deposed on December 14, 2017.

       The plaintiff contends specifically that on June 25, 2019 she

received through discovery in the state court action portions of

Trooper     Walker’s   personnel   file.      She   asserts   that   the   file

contains evidence indicating that the defendant was accused of

some misconduct on two prior occasions and in each case offered

explanations which his superiors or investigating officer did not

believe.      The plaintiff also discovered that although Trooper

Walker testified in his deposition for this case that he filed a

use of force report in connection with Justiniano’s shooting, the

State Police informed the plaintiff through the state court action

that   it   could   not   find   any   such   report,   suggesting,   so    the

plaintiff contends, that Trooper Walker made a false statement and

that no report was in fact ever filed.           (D. 105-8).

       The plaintiff argues that the evidence shows that Trooper

Walker has a history of fabricating stories when he knows his

conduct is under investigation.            She argues that his credibility

in the present case is suspect in light of this evidence, and that

this court therefore can no longer credit his uncorroborated

statements about what transpired between him and Justiniano.               The

                                       4
plaintiff   argues    that   without   the    force      of   Trooper   Walker’s

statements, genuine issues of fact exist as to whether he acted

reasonably when he used pepper spray and/or shot Justiniano. 3

Consequently, the court’s order of summary judgment should now be

vacated.

      Walker demurs and advances three reasons why the plaintiff’s

motion should be denied.       First, the plaintiff cannot show under

Rule 60(b)(2) that she could not have discovered the evidence

earlier by exercising due diligence.           Second, even if she could,

the evidence in the record supports the court’s decision that

Trooper    Walker    acted   reasonably      even   if    his   uncorroborated

statements are excised from the calculus.             Third, Trooper Walker

would still be entitled to qualified immunity in any event.                   As


3
 It bears noting that the parties have for apparently different reasons
shifted the focus of this case from the reasonableness of the actual shooting
to the reasonableness of the first use of pepper spray. Previously, the
plaintiff’s principal claim was that Trooper Walker used excessive force when
he shot Justiniano. That was clearly the thrust of the complaint, although
the plaintiff notes that the complaint did in at least in part reference the
use of pepper spray as improper. The shooting was also clearly the focal
point of interest throughout the summary judgment process. Indeed, no party
argued that the first use of pepper spray should factor meaningfully into the
court’s analysis and no party thereafter challenged the court’s reasoning in
its summary judgment decision as improperly focusing on the propriety of the
shooting rather than the first use of pepper spray. On appeal and in the
present litigation, however, the plaintiff has without much fanfare made the
first use of pepper spray the critical moment, and the defendant has
responded in kind, again for apparently different reasons. As this court
noted at the hearing, though, it is not clear whether this shift in the
context of the appeal and present motion is permissible, impermissible or of
no consequence, particularly where the plaintiff acknowledged at the hearing
that he was not purporting to change his theory of liability on the basis of
the new evidence. Because the court decides ultimately that the new evidence
would not in any event alter the court’s prior decision, it is not necessary
to consider this issue further.
                                       5
discussed below, the court agrees that the plaintiff has not shown

satisfactorily that she could not have through the exercise of

diligence discovered the evidence sooner than she did.                         Even

assuming she could, the court finds that it would conclude that

qualified immunity applies even if it incorporated the force of

the   new   evidence   by    ignoring        the   defendant’s    uncorroborated

statements.

  III. LEGAL FRAMEWORK

      Federal Rule of Civil Procedure 60(b)(2) entitles a party to

relief from summary judgment based on newly discovered evidence if

(1)   the evidence has      been   discovered       since   the    judgment;    (2)

the evidence could     not    by   due   diligence      have     been   discovered

earlier by the movant; (3) the evidence is not merely cumulative

or impeaching; and (4) the evidence is of such a nature that it

would probably change the result were a new trial to be granted.

Mitchell v. United States, 141 F.3d 8, 18 (1st Cir. 1998).                      The

movant bears the burden of satisfying each of these criteria.                  U.S.

Steel v. M. DeMatteo Constr. Co., 315 F.3d 43, 52 (1st Cir. 2002).

      A party who argues that newly discovered evidence warrants

relief from a judgment must, at the very least, offer a convincing

explanation as to why the party could not have proffered the

crucial evidence at an earlier stage of the proceedings. Fed. R.

Civ. P. 60(b)(2); see Karak v. Bursaw Oil Corp., 288 F.3d 15 (1st

                                         6
Cir. 2002).    “In order for evidence to be newly discovered, the

party seeking a new trial must be unaware of the existence of

the evidence before or during the trial.”    Kettenbach v. Demoulas,

901 F. Supp. 486, 494 (D. Mass. 1995).

     The parties here dispute whether the plaintiff has satisfied

the second (due diligence) and fourth (materiality) criteria.    The

plaintiff acknowledged at the hearing that she was aware of Trooper

Walker’s personnel file long before the defendant moved for summary

judgment but had no basis to be aware that the file might contain

evidence that Walker was untruthful when faced with discipline, or

that he made misrepresentations in his deposition.

     The defendant counters that the plaintiff knew about the

personnel file from the outset of the case.     The defendant notes

that the plaintiff sought discovery of the file no later than

February 2017 (about a year before the defendant moved for summary

judgment on February 15, 2018 (D. 58)), and did not follow up with

a more narrow request or a motion to compel when the defendant

objected to producing or agreeing to have the State Police produce

his entire personnel file, and also did not ask this court to delay

ruling on the defendant’s motion for summary judgment.

     As discussed below, the plaintiff is not entitled to relief

under Rule 60(b)(2) because she has not shown that the evidence

concerning    Trooper   Walker’s   alleged   misconduct   and   false

                                   7
statements could not have been discovered sooner than it was. Even

assuming arguendo that the plaintiff met the rule’s requirements,

the new evidence does not alter this court’s conclusion that

Trooper Walker would nonetheless be entitled to qualified immunity

even assuming his conduct were found to violate Justiniano’s

rights.

  IV.     DISCUSSION

        A. Due Diligence

        A brief summary of the discovery in the federal and state

court actions as it relates primarily to the issue of Trooper

Walker’s personnel file helps to place the due diligence issue in

context.

        In May 2016 the plaintiff made over 100 document requests in

the state court action.       These requests presumably included one

for Trooper Walker’s personnel file because the State Police

subsequently     informed   the   plaintiff   that   it   needed   Trooper

Walker’s consent to produce the file, which he declined to give.

        Several months later, in February 2017, the plaintiff served

written discovery requests on Trooper Walker in this matter and

among other things requested the defendant’s entire personnel

file.     Trooper Walker objected on the grounds of overbreadth and

relevance where his career had spanned 29 years.



                                     8
        Several more months later, in September 2017, the plaintiff

followed up on her state court action document request and informed

the State Police that she would submit narrower requests. However,

the State Police claim that the plaintiff’s new requests, sent in

November 2017, essentially duplicated her May 2016 requests. (D.

110-4).

        On    November   17,   2017,   the   parties    conducted   a   “Rule   9”

discovery conference in the state court action.               Trooper Walker’s

counsel attended the conference as well.               The defendant’s counsel

continued to object to producing the defendant’s entire personnel

file.        Counsel moreover noted that the State Police would be the

better source to seek the records from because they maintained

more thorough records than the defendant did. However, the parties

did agree that the State Police would produce the defendant’s

disciplinary history pursuant to a federal subpoena.

        Between mid-November and mid-December 2017, the state police

produced Trooper Walker’s disciplinary history in the form of a

summary of all discipline taken against him.              However, the summary

did not include any details on the investigation of disciplinary

matters.

        On December 8, 2017, Trooper Walker formally responded to the

plaintiff’s request for documents in the present federal action;



                                         9
he objected to producing his entire personnel file on the grounds

of overbreadth, vagueness, and relevance.

       On December 14, 2017, the plaintiff deposed Trooper Walker.

       On   January    15,   2018,   and    after   three    extensions,     fact

discovery closed in the present federal action.

       On   February   15,   2018,   Trooper    Walker      moved   for   summary

judgment.     Oral argument took place on May 1, 2018.

       Following the hearing, the plaintiff on May 7, 2018

contacted Trooper Walker’s counsel to ask anew if he would

consider producing the defendant’s personnel file, presumably in

connection with the state court action.             Similarly, on May 15,

2018, the plaintiff contacted counsel for the State Police and

asked again for Trooper Walker’s personnel file.

       Between May 9 and August 28, 2018, the parties filed post-

hearing memoranda in this matter; none of it implicated any

discovery concerning Trooper Walker’s personnel file.                (D. 85-

89).

       On September 30, 2018, the court granted the defendant’s

motion for summary judgment.         (D. 90, 92).      On October 15, 2018,

the plaintiff filed a notice of appeal.             (D. 93).

       Some six months or so later, in May 2019, the plaintiff

moved in the state court action to compel the production of

Trooper Walker’s personnel file.            In June 2019 the state court

                                       10
granted the motion and compelled the production of any use of

force reports filed by Trooper Walker as well as his performance

reviews and disciplinary incident reports from 2010-2013.     On

June 25, 2019, the State Police produced the documents.

     Against this backdrop, it is clear that the plaintiff

expended some effort to obtain the defendant’s disciplinary

records.   The court finds that that effort, however, was less

than diligent for purposes of the federal action.

     Among other things, the plaintiff had by February 2017

requested Trooper Walker’s personnel file in both the state and

federal matters and been told that Trooper Walker objected to

its disclosure.   Several months went by before the plaintiff in

September 2017 resumed her efforts to obtain the discovery by

agreeing to submit narrower requests in the state court matter,

something she then apparently failed to do.

     In late November the parties apparently agreed that the

State Police would produce the defendant’s disciplinary history

pursuant to a federal subpoena, and records were produced around

mid-December 2017, but those records consisted of a summary of

disciplinary actions taken against Trooper Walker but did not

include any details on the investigation of disciplinary

matters.



                                11
     Thereafter, over the course of the next several months, the

plaintiff deposed the defendant (December 14, 2017), the

defendant moved for summary judgment (February 15, 2018), and

the parties argued summary judgment (May 1, 2018).     During that

span, however, there is no indication that the plaintiff ever

resumed efforts to obtain further discovery, although it was

clear to all that the personnel file issue was unresolved.

     Indeed, the plaintiff one week after argument on the

summary judgment motion (May 7, 2018) contacted the defendant’s

counsel to ask anew if he would consider producing the

defendant’s personnel file, presumably in connection with the

state court action.     The plaintiff also contacted the State

Police a week after that (May 15, 2018) to ask for the same

thing.   While one might look at this as reflecting a continued

if not sporadic effort to obtain the discovery, the plaintiff

then did nothing further for essentially the next year; it was

not until May 2019 that the plaintiff took actual steps to

obtain the discovery through a motion to compel in the state

court matter.

     In sum, the plaintiff knew as late as December 2017 that

she did not have all of the discovery regarding Trooper Walker’s

disciplinary history.     The plaintiff was in a position then to

seek relief from this court to compel production of the

                                  12
discovery but the plaintiff went on to depose Trooper Walker

without resolving this issue, and then allowed fact discovery to

end (January 15, 2018) without taking action.    Instead, the

plaintiff renewed her requests for the discovery only several

months later, in May 2018, after oral argument on the summary

judgment motion.   Even then, though, the plaintiff did not

follow up on her requests or take any further action to obtain

the discovery, in either state or federal court, until she filed

the state court motion to compel a year later in May 2019.

     When asked by this court why no steps were taken sooner in

the federal action to compel discovery or delay summary judgment,

counsel responded that he “didn’t want to throw spaghetti at the

wall,” and that the defendant’s counsel kept representing that he

would look into what records the defendant was willing to produce.

These reasons help to understand why the plaintiff failed to take

more concerted action but they do not justify that inaction where

it is now evident that counsel could have taken concrete steps in

2017 (if not 2016) to obtain the discovery.   See Lyles v. Medtronic

Sofamor Danek, USA, Inc., 871 F.3d 305, 316 (5th Cir. 2017) (due

diligence not shown where plaintiff was aware that certain devices

had been used in his surgery but defendant had not produced

documentation on those devices and plaintiff never followed up

discovery request); Zurich North America v. Matrix Service, Inc.,

                                13
426 F.3d 1281, 1291-92 (10th Cir. 2005) (while a party’s withholding

of documents may have violated the spirit of Rule 26, where the

party seeking discovery was aware documents had not been produced

but   never    sought   to    compel          these   documents   or   postpone

determination of summary judgment, diligence was not shown).

      In sum, the court finds that the plaintiff has failed to

meet her burden under Fed. R. Civ. P. 60(b)(2) to show that the

evidence could not by due diligence have been discovered earlier

than it was.     The plaintiff’s motion to vacate therefore fails.

U.S. Steel v. M. DeMatteo Constr. Co., 315 F.3d 43, 52 (1st Cir.

2002).

      B. Qualified Immunity

      Even assuming arguendo that the plaintiff could show she

exercised reasonable diligence, the plaintiff would still have to

show that the new evidence would probably change the outcome of

the summary judgment motion.        The court finds in that regard that

even if the new evidence were incorporated and Trooper Walker’s

uncorroborated    statements      were    removed     from   consideration,    he

would still be entitled to qualified immunity.

      Qualified immunity shelters government officials from civil

liability “‘insofar as their conduct does not violate clearly

established    statutory     or    constitutional        rights   of   which    a

reasonable person would have known.’”                 McKenny v. Mangino, 873

                                         14
F.3d 75, 80 (1st Cir. 2017)(quoting Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)).

     Courts generally analyze qualified immunity claims under a

two-step approach that first requires the plaintiff to identify

“‘controlling authority’ or a ‘consensus of cases of persuasive

authority’” that communicates “a clear signal to a reasonable

official that certain conduct falls short of the constitutional

norm.”       Alfano v. Lynch,    847    F.3d    71,   76    (1st    Cir.   2017)

(quoting Wilson v. Layne, 526 U.S. 603, 617 (1999)).                Second, the

court must determine “whether an objectively reasonable official

in the defendant's position would have known that his conduct

violated that rule of law.”       Id.

     Courts have discretion however to bypass the first step of

this analysis and proceed directly to the second.                 See Penate v.

Hanchett, No. 19-1187, 2019 WL 6798883, at *5 (1 st Cir. Dec. 13,

2019).   The court does so here.

     While qualified immunity cannot protect Trooper Walker from

liability if, on an objective basis, no reasonably competent

officer would have acted as he did, “if officers of reasonable

competence    could   disagree   on    [the    lawfulness    of    the   alleged

conduct], immunity should be recognized.”             Malley v. Briggs, 475

U.S. 335, 341 (1986). Thus, the defense of qualified immunity



                                       15
“provides ample protection to all but the plainly incompetent or

those who knowingly violate the law.”     Id. at 349.

     Here, assuming that Trooper Walker’s use of pepper spray or

his firearm constituted unreasonable force, and that the right to

be free from such force was clearly established in June 2013, the

relevant inquiry for qualified immunity purposes is whether a

reasonable,   similarly   situated   officer   would   have   understood

Trooper Walker’s conduct to violate Justiniano’s rights.        Viewing

the facts in a light most favorable to the plaintiff, the court

finds that a reasonable officer would not have clearly understood

Walker’s conduct to be unreasonable.    The uncontested facts (minus

Trooper Walker’s testimony) establish that:

     1. Justiniano was acting erratically before Trooper Walker
        arrived at the scene. Karen Kyriakides had seen him pull
        off Route 28 during the morning rush hour after witnessing
        him driving erratically, and when she stopped to see if he
        was OK, he emerged from his car and spoke unintelligibly
        to her;

     2. Kyriakides found Justiniano confused and distraught, and
        when she called 911, she asked the dispatcher “to send
        somebody out because I was scared for the man and anybody
        else driving by.” She locked her car doors as she waited
        because she “was a little scared because [she] didn’t know
        what this man was capable of.”

     3. While she was waiting, Kyriakides saw Justiniano exit his
        vehicle again, pace around his car, and throw his arms in
        the air while tilting his head back. At one point, she
        feared he would walk into the road.

     4. After Trooper Walker arrived, Kyriakides and two other
        witnesses saw Trooper Walker using hand gestures consistent

                                 16
         with trying to calm Justiniano down, indicating that
         Justiniano remained or at a minimum appeared agitated and
         distraught. None of the witnesses saw Justiniano complying
         with Trooper Walker’s gestures.

       5. One witness, Jo Ann Silva Winbush, saw Trooper Walker
          pepper spray Justiniano twice. She reported that the first
          pepper spray happened after Trooper Walker had backed into
          Route 28 right in front of her vehicle to maintain distance
          from Justiniano.

       6. Kyriakides, Winbush, and another witness all said
          Justiniano was lunging at Trooper Walker and approaching
          him aggressively with clenched fists just before Walker
          shot Justiniano.

       Based on the foregoing, an objectively reasonable officer in

Trooper Walker’s position would not have understood that emitting

a burst of pepper spray to retard Justinano’s movements violated

his rights.     On the contrary, the undisputed facts demonstrate

that Justiniano appeared agitated and distraught when Trooper

Walker arrived, Trooper Walker tried to calm him down by holding

up his hands, Justinano did not comply, and Trooper Walker used

the pepper spray only after he was forced to back up into Route

28.4

       To be sure, the plaintiff cites to Gray v. Cummings, 917 F.3d

1 (1st Cir. 2019) for the proposition that a subject’s mental



4
 As noted above, the plaintiff focuses principally on the first use of pepper
spray and thus does not address whether, assuming Trooper Walker’s testimony
is ignored, he would or would not be entitled to qualified immunity with
respect to the shooting. To the extent it matters, this court finds that
Trooper Walker would still be entitled to qualified immunity with respect to
the shooting where there is no dispute that Justiniano aggressively lunged at
him with clenched fists after the second use of the pepper spray.
                                     17
illness must be taken into account when determining the amount of

force that is reasonable.     However, the court in Gray actually

found that a reasonable officer in May 2013 could have determined

that a single use of a taser at its lowest setting to quell a non-

violent, mentally ill subject who was resisting arrest did not

violate the Fourth Amendment.    Id. at 12.   Similarly, this court

would find that a reasonable officer in Trooper Walker’s position

in June 2013 could have determined that using a single burst of

pepper spray on a non-compliant, sometimes pacing, distraught

individual adjacent to a busy highway did not violate the Fourth

Amendment.

  V.     CONCLUSION

       For the foregoing reasons, the Plaintiff’s Motion to Vacate

Judgment (D. 97) is DENIED.



                                      /s/ Donald L. Cabell
                                      DONALD L. CABELL, U.S.M.J.


DATED: December 24, 2019




                                 18
